Exhibit 10.2

 

 

 

RESTRICTED SHARE AGREEMENT

 

 

 

On this, the 10th day of March 2017 (the “Grant Date”), Actua Corporation
(“Actua,” and together with its wholly-owned subsidiary, Actua USA Corporation,
the “Company”) hereby grants to [•] (“Grantee”) a restricted share award (the
“Award”) of [•] shares (the “Shares”) of the common stock of Actua, subject to
the restrictions below and pursuant to and subject to the terms and conditions
of the Actua Seventh Amended and Restated 2005 Omnibus Equity Compensation Plan
(as such may be amended from time to time, the “Plan”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Plan.

1. Vesting and Term.

(a) On or before March 12, 2018, the Compensation Committee of Actua’s Board of
Directors (the “Board”) (such committee, the “Committee”) shall determine the
extent (expressed as a percentage) to which Actua has achieved the 2017
performance goals outlined in the Actua 2017 Performance Plan adopted by the
Board on March 10, 2017 (the “Performance Plan”) (such percentage, the “Earned
Percentage”). If the Earned Percentage is 100% or greater, all of the Shares
(excluding any Shares forfeited pursuant to Section 1(c) or Section 1(d) below)
shall vest on March 12, 2018. If the Earned Percentage is more than 0% but less
than 100%, a number of Shares equal to the product of (i) the Earned Percentage
and (ii) the aggregate number of Shares (excluding any Shares forfeited pursuant
to Section 1(d) below) shall vest on March 12, 2018. On March 12, 2018, any
Shares not vested pursuant to this Section 1(a) or previously forfeited shall be
automatically forfeited.

(b) Change in Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Shares, and, in the event of
a Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan.

(c) Effect of Termination for Cause. In the event Grantee’s employment is
terminated for Cause (as defined below), all of the Shares shall be
automatically forfeited upon termination. “Cause” shall mean a finding by the
Committee that (i) Grantee has breached any employment, service, noncompetition,
nonsolicitation, confidentiality or other similar contract between Grantee and
the Company or (ii) Grantee has engaged in disloyalty to the Company, including,
without limitation, fraud, embezzlement, theft, commission of a felony or
dishonesty in the course of Grantee’s employment or service. Notwithstanding the
foregoing, if Grantee has an employment agreement with the Company defining
“Cause,” then such definition shall supersede the foregoing definition.

(d) Effect of Termination Other Than for Cause. In the event Grantee’s
employment terminates prior to December 31, 2017 other than for Cause, a number
of Shares shall be automatically forfeited on the date of termination equal to
product of (i) the number of Shares initially subject to this Award and (ii) a
fraction, the numerator of which is the number of days between the date of
termination and December 31, 2017, and denominator of which is 365.

2. Non-Transferability of Award. Grantee may not assign, transfer, pledge or
otherwise dispose of the Shares prior to vesting. Any attempt to assign,
transfer, pledge or otherwise dispose of the unvested Shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the unvested Shares, shall be null and void and without effect.

 



--------------------------------------------------------------------------------

3. Right to Vote and to Receive Dividends. Grantee shall have the right to vote
unvested Shares and receive any cash dividends or other cash distributions paid
on unvested Shares provided that such Shares have not been forfeited. In the
event of a dividend or distribution payable in stock or other property, a
reclassification, stock split or similar event during the period in which the
Shares are unvested, the shares or other property issued or delivered with
respect to the unvested Shares shall be subject to the same terms and conditions
relating to vesting, forfeiture and non-transferability as the Shares to which
they relate.

4. Incorporation by Reference; Definitions. This Award shall be subject to the
terms, conditions and limitations of the Plan, which are incorporated herein by
reference. In the event of any contradiction, distinction or difference between
this Restricted Share Agreement and the terms of the Plan, the terms of the Plan
shall control. Except as otherwise defined in this Restricted Share Agreement,
the terms used in this Restricted Share Agreement shall have the meanings set
forth in the Plan. The Award is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
the withholding of taxes, (b) the registration, qualification or listing of the
Shares, (c) changes in capitalization of Actua, and (d) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
the Award pursuant to the terms of the Performance Plan and the Plan, its
decisions shall be conclusive as to any questions arising hereunder, and
Grantee’s acceptance of this Award is Grantee’s agreement to be bound by the
interpretations and decisions of the Committee with respect to this Award, the
Performance Plan and the Plan.

5. Issuance of Certificates. The Company shall hold non-certificated shares
until the Shares vest. If and when Grantee obtains a vested right to any of the
Shares, the vested Shares shall be issued in electronic form, free of the
restrictions set forth in this Restricted Share Agreement.

6. Withholding. Grantee is required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
federal, state, local or other taxes that the Company is required to withhold
with respect to the grant or vesting of this Award. Subject to Committee
approval, any tax withholding obligation of the Company with respect to this
Award shall be satisfied by having shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, local and other tax liabilities.

7. No Employment or Other Rights. This Award shall not confer upon Grantee any
right to be retained by or in the employ or service of the Company or its parent
or subsidiaries and shall not interfere in any way with the right of the Company
or its parent or subsidiaries to terminate Grantee’s employment or service at
any time. The right of the Company or its parent or subsidiaries to terminate at
will Grantee’s employment or service at any time for any reason is specifically
reserved.

8. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parent or subsidiaries and affiliates. This Award may be assigned by the Company
without Grantee’s consent.

9. Governing Law. This Restricted Share Agreement shall be deemed to be made
under and shall be construed in accordance with the laws of the State of
Delaware.

10. Notice. All notices hereunder shall be in writing, and if to the Company or
the Committee, shall be delivered to the Board or mailed to Actua’s principal
office, addressed to the attention of the Board; and if to Grantee, shall be
delivered personally sent by facsimile transmission or mailed to Grantee at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Paragraph 10.

[Signature page follows.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Restricted Share
Agreement as of the date first set forth above.

 

ACTUA USA CORPORATION By:  

 

  [•]   [•] ACTUA CORPORATION By:  

 

  [•]  

[•]

The undersigned hereby accepts the Share Award described in this Restricted
Share Agreement. The undersigned has read the terms of the Performance Plan, the
Plan and this Restricted Share Agreement, and agrees to be bound by the terms of
the Performance Plan, the Plan and this Restricted Share Agreement and the
interpretations of the Committee with respect thereto.

 

Accepted:

 

[•] (Grantee)

 

-3-